DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

The following is a Final Office action.  In response to Examiner’s Non-Final Action of 04/28/2021, Applicant, on 10/28/2021, presented arguments with amended independent Claims. 
Claims 1-7 and 14-20 are pending in this application and have been rejected below.


Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 07/07/2021, 07/15/2021, 10/22/2021, 02/17/2022 and 03/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment

Applicant’s arguments are acknowledged.

The prior 35 USC §101 rejection of Claims maintained despite Applicant’s amendments and arguments. 

The prior 35 USC §103 rejection of Claims withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are found not persuasive and/or are moot in light of the new rejections. 

With regard to the 35 U.S.C. 101 rejection
Applicant argues (at p. 9) that the claims are not directed to Mental Processes (at step 2A of the 35 U.S.C. 101 analysis), since "Aspects of the present disclosure relate to generating a user interface to display timelines associated with a set of subtasks. The user interface is operable to receive, via an interactable element, a selection of an optimization constraint and, in response, rescale depictions of the displayed timelines based upon the optimization constraint.". 
Examiner notes that the claim language recites an abstract idea (judicial exception) of Mental Processes at step 2A, Prong One of the 2019,  explained in detail below in this Office Action. At step 2A Prong Two, the additional elements in the claim language do not integrate the judicial exception into a practical application, because the generic computer elements are merely used as a tool to implement the abstract idea. Examiner notes further, with regard to interaction with a user interface, the Court's determination in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019): "We agree with the Board that claim 1 is directed to the abstract idea of receiving a user input to send a trade order." - this is analogous to receiving input and updating the information in the user interface, as in the instant claims. Thus the claims are ineligible under 35 U.S.C. 101 at step 2A, Prong Two (and similarly ineligible at Step 2B, since the additional elements do not confer an inventive concept or "significantly more" than the abstract idea).


With regard to the 35 U.S.C. 103 rejection
The remainder of Applicant's arguments (at pp. 10-11) regarding the 35 U.S.C. 103 rejection pertain to amended claim language and are moot in light of the new combination of references used, incorporating the new reference Bui.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of surveying a user with questions for goal accomplishment by optimizing tasks without significantly more. The claim(s) recite(s):
generating an optimization request comprising a task goal and at 
least one optimization criteria;
receiving, in response to the optimization request, a set of candidate 
task templates associated with the task goal, the set of candidate 
task  templates comprising at least a first task template and a second 
task template; 
generating .. a first timeline associated with a first set of subtasks for 
the first template and a second timeline associated with a second set 
of subtasks for the second task template, 
wherein the first task template is optimized based upon a first 
constraint and the second task template is optimized based upon a 
second constraint different from the first constraint, and 
wherein the first timeline and the second timeline are scaled based 
upon a first optimization constraint;
receiving .. a selection of a second optimization constraint; and 
displaying a rescaled depiction of the first timeline and the second 
timeline based upon the second optimization constraint.
 These limitations are implemented using a generic computer (processor and memory) and generic interface.
 These are directed to an abstract idea which is a mental process (planning for a project). This judicial exception is not integrated into a practical application because the use of generic computer elements for receiving and processing the data as claimed is merely implementing the abstract idea steps on a computer in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims.   
    	The dependent claims do not cure this deficiency.
Claim 2 recites further limitations that limit the abstract idea by reciting generating a second template of which the first or second template is selected and in response generating task which is stored (the generic selection and storing does not integrate the abstract idea into a practical application or provide significantly more).   
Claim 3 recites further limitations that limit the abstract idea by reciting providing a badge denoting cost or time.
Claims 4 recites further limitations that limit the abstract idea by reciting selection of optimization criteria (the recitation of a generic interface to select does not make the limitations eligible).
Claim 5 recites further limitations that limit the abstract idea by reciting data characterizing the optimization request.
Claim 6 recites further limitations that limit the abstract idea by reciting the how data is displayed.  
Claim 7 recites further limitations that limit the abstract idea by reciting how the scales of the timelines are determined.
 (Claims 14-20 recite similar limitations to those addressed in the rejection of claims 1-7 above and are therefore rejected under the same rationale).  The claimed invention is directed to generating project plan templates as shown in Figure 4b:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Depending on the entered goal (e.g. building a swing set) a number of templates are generated from which one can be selected.  A generic computer is used to generate the potential plans (e.g. unbox ready-made swing set or build swing set from scratch) by selecting a plan optimized for cost or time, as shown above.
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappos, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
Additionally, the following limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (this element implies that records are stored/accessed only in association with those whose data is in the record)
iv. Storing and retrieving information in memory (from Versata which stored information in a database)
 Additionally several court cases have deemed that providing authenticated access to database records does not convey eligibility (see MyMedicalRecords, Inc. v. Walgreen Co; Jericho Sys. Corp. v. Axiomatics, Inc.,; OpenTV, Inc. v. Apple Inc; Preservation Wellness Techs., LLC v. Allscripts Healthcare Solutions, Inc.;).   
Because the claims recite an abstract idea whose computer implementation is not integrated into a practical application and does not provide significantly more, the claims are not patent eligible under 35 USC 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over :  DuQuette et al. (US Patent Application Publication 20130218626 A1 - hereinafter DuQuette)  in view of  Bui et al. (US Patent Application Publication 20180239507 A1 - hereinafter Bui) 

Regarding Claim 1, Duquette teaches:
 	1. (Original) A system comprising:
at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising:
Figure 1, computing devices (i.e. include a processor and memory to execute instructions. Figure 2, Project Management Server 210.  See also paragraph 12.
generating an optimization request comprising a task goal and at least one optimization criteria;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Here the received set of parameters is a request.  These parameters include:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	
The product properties are considered goals and optimization criteria (e.g. budget).  Note from paragraph 39 that the parameters include scoping details (i.e. a goal of the project). see also paragraphs 23, 28, 31, 43 (timeline optimization).
receiving, in response to the optimization request, a set of candidate task templates associated with the task goal, the set of candidate task templates comprising at least a first task template and a second task template; 
	paragraph 19:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	
Figure 2:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	
	Here the artifacts are a set of candidate task templates
generating a user interface comprising a first timeline associated with a first set of subtasks for the first task template and ..
Figure 3:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


	Here a first task template is shown with an estimated timeline including subtasks (Dependencies). See also paragraph 23 (a work breakdown structure includes subtasks) and paragraph 48.
	.. wherein the first task template is optimized based upon a first constraint 
	See Figure 3 (Project Management Interface 310, Requirement_A), paragraph 20 (defined constraints). 
	.. and wherein the first timeline and the second timeline are scaled based upon a first optimization constraint; receiving, via a first interactable element of the user interface, a selection of a second optimization constraint; and displaying a rescaled depiction of the first timeline and the second timeline based upon the second optimization constraint.
	See Figure 2 (Timeline Table 230), Figure 3 (Project Management Interface 310 allows for user input of Requirement, Proposed Start Date as optimization constraints); paragraph 34 (graphic representation of a sequence of events and associated durations); paragraph 46 (high level parameters are constraints, changing interface 340 responsive to submission of information is displaying a rescaled depiction), paragraph 47 (timing parameter). 

	While Duquette teaches a first and a second task template (artifacts), a first timeline associated with a first set of subtasks for the first task template, and multiple timelines under Broadest Reasonable Interpretation (Figure 2), Duquette does not explicitly teach 
	.. a second timeline associated with a second set of subtasks ..  
	.. optimized based upon a second constraint different from the first constraint ..
However in the analogous art of task management this is taught by Bui.
	Bui teaches progression from the beginning to the completion of goals, where the goals are demarcated into a series of steps with each step including one or more tasks (Figure 1, paragraphs 7, 8). An example is given of two separate steps B and C, each including multiple tasks, along a timeline (Figure 2D, paragraphs 172-174). Further, different constraints can be placed on steps B and C (paragraph 175) based upon goal optimization (Figure 2A, paragraph 135).
		At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified DuQuette to incorporate the teachings of Bui in the same field of endeavor of scheduling work to include a second timeline associated with a second set of subtasks, optimized based upon a second constraint different from the first constraint. The motivation for doing this would have been to improve the task scheduling of DuQuette by efficiently carrying out tasks. See Bui, paragraph 12, "Due to the nature and complexity of the relationships between the different participants in a business transaction and/or other interested parties, such as, for example, regulatory authorities, the communication and information sharing between administrative users and limited users may become complex and difficult. Advantageously, electronic form and transaction systems may be used to automate recurring tasks so as to reduce this complexity and shift it from human operators to automated machines.". 
 
Regarding Claim 2, Duquette in view of Bui teaches:
2. (Original) The system of claim 1, wherein:
the set of candidate task templates further comprises a second task template;
Figure 2 – here the different artifacts are separate task templates.	

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


the user interface further comprises a second timeline associated with a second set of subtasks for the second task template; and
	For artifact B – the second timeline is 32 hours.
the set of operations further comprises:
receiving, at the user interface, a selection of either the first task template or the second task template;

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


in response to the selection, generating a task based on the selected task
template; and
	paragraph 23, based on the selection, a timeline is generated.  This means that a project schedule is generated based on the artifact with tasks corresponding to when they are to be performed.
storing the generated task in a task data store.
	Paragraph 21, the use of a data warehouse for the projects suggest that the project plan (i.e. including the generated tasks) are stored.  See also the data store in paragraph 27

Regarding Claim 3, Duquette in view of Bui teaches:
3. (Original) The system of claim 1, 
Duquette further teaches:
wherein the first timeline comprises a badge that is at least one of a cost badge or a time badge.
	Figure 3 #320, the label of the start date is a time badge.

Regarding Claim 4, Duquette in view of Bui teaches:
4. (Original) The system of claim 1, 
Duquette further teaches:
wherein the user interface further comprises an optimization criteria selector indicating the at least one optimization criteria.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


	Here the interactive nature of the interface provides the ability to optimize the schedule. See also Figure 3 and paragraph 47 where the interface provides the ability to optimize the schedule according to priority.

Regarding Claim 5, Duquette in view of Bui teaches:
5. (Original) The system of claim 1, 
Duquette further teaches:
wherein the optimization request further comprises an initial state relating to the task goal.
	Paragraph 47, the base requirement used in scheduling is an initial state relating to the task goal.

Regarding Claim 6, Duquette in view of Bui teaches:
6. (Original) The system of claim 1, 
Duquette further teaches:
wherein information relating to a subtask of the first set of subtasks is displayed when an interaction is received by the first timeline.
	Figure 3 #340, here charts/dependencies are provided when a user clicks on the interface.

Regarding Claim 7, Duquette in view of Bui teaches:
7. (Original) The system of claim 2, 
Duquette further teaches:
wherein a first scale of the first timeline and a second scale of the second timeline are determined based on the at least one optimization criteria.
	Paragraph 28 and Figure 2 #230,  The timelines are generated based on, inter alia, optimization and includes how different schedules can be generated based on those criteria.

	Claims 14-20 recite similar limitations to those addressed by the rejection of claims 1-7 above, and are therefore rejected under the same rationale.




Conclusion

	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bramworth et al. (US Patent Application Publication 20120191507 A1) describes a method and system for using themed templates leveraging historical experience to identify and  track activity progress through the various stages and checkpoints of a project;
David (US Patent Application Publication 20160070600 A1) describes a method and system for executing a task composed of a set of sequential and alternative processes;
Ponce de Leon (US Patent Publication 20080195452 A1) describes a method and system for simplified, interactive, graphics-based project planning and scheduling including establishing appropriate relationship (or dependency) links between activities, also commonly referred to as tasks, and between activities and milestones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623